—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 13, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contention is that his 2 to 6-year prison sentence is harsh and excessive and should be reduced. We disagree. Defendant pleaded guilty to a reduced charge knowing that he would receive the sentence ultimately imposed by County Court. In addition, defendant derived a substantial benefit from this plea as the People agreed not to pursue another charge which could have been filed against him in this matter. Finally, this sentence was within the statutory parameters and not the harshest one possible.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.